Citation Nr: 1827253	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  07-32 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

4.  Entitlement to a disability rating in excess of 20 percent for residuals of a right fibular fracture with right ankle strain.

5.  Entitlement to an initial disability rating in excess of 10 percent for Hepatitis C.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

(The claims for entitlement to attorney fees in excess of $2,933.34, and entitlement to payment of additional compensation due from an October 14, 2016 rating decision, to include the validity of the RO's calculation, are the subject of a separate Board decision).


REPRESENTATION

Veteran represented by:	Stacey Penn Clark, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to May 1975 in the United States Army.  

This matter was last before the Board of Veterans' Appeals (Board) in August 2013 on appeal from May 2006, September 2013, and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida, Los Angeles, California, and Decatur, Georgia, respectively.  The Los Angeles RO has current jurisdiction.

As indicated on the title page, the matters of entitlement to attorney fees in excess of $2,933.34 and entitlement to payment of additional compensation due from an October 14, 2016 rating decision, to include the validity of the RO's calculation, are also before the Board, but will be addressed in a separate decision; separate docket numbers have been assigned.

In January 2010, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In an October 2016 rating decision, the RO awarded 20 and 10 percent disability ratings, respectively, for the Veteran's right ankle disability and Hepatitis C, both effective from the dates of claim.  As these were not full grants of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased ratings, his claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The psychiatric claim for service connection has been developed as a claim for PTSD, but, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue to encompass any psychiatric disorder.  Specifically, the Board considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), which provided that a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  The RO denied a claim for service connection for nerves in a March 1976 final rating decision, but, since that time, new psychiatric disorders - including PTSD and bipolar disorder - have been diagnosed.  As these diagnoses were not present when the claim was previously denied, the current claim may be considered without regard to whether new and material evidence has been received.  

The electronic filing system contains additional documents that were associated with the record since the RO's last readjudication of the claims.  As applicable to the claims for diabetes and a TDIU which were perfected prior to February 2013, the Veteran waived his right to have such evidence reviewed in the first instance by the RO.  See September 2017 Additional Evidence Response Form.  As for the remaining claims, in the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105(e)(1), (2) (2012) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is not attributable to service and was not manifest within one year of separation from service.

2.  An April 2007 rating decision denied the Veteran's claim for service connection for bilateral hearing loss.  There was no material evidence pertinent to the claim received within one year of the issuance of that decision.  The Veteran was notified of the decision and apprised of his appellate rights, and while he initiated an appeal, the appeal was not perfected by the timely filing of a VA Form 9 or substantive appeal. 

3.  The evidence received since the April 2007 decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; it is cumulative of the evidence already of record.

4.  The Veteran's right fibular fracture with right ankle strain is not manifested by ankylosis.

5.  The Veteran's Hepatitis C is not manifested by daily fatigue, malaise, and anorexia, does not require continuous medication for control, and is not shown to cause incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2. The April 2007 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017). 

3.  Evidence received since the April 2007 decision is not new and material, and the claim for service connection for bilateral hearing loss is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for a rating in excess of 20 percent for the right fibular fracture with right ankle strain have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2017).

5.  The criteria for a rating in excess of 10 percent for Hepatitis C have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.114, DCs 7345, 7354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Based on review of the record, the Board determines that the agency of original jurisdiction (AOJ) substantially complied with August 2013 remand directives such that no further action is necessary in regard to the claims herein decided.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As the Veteran and his representative have not raised any issues regarding VA's duties to notify and assist, pertinent to the issues herein decided, the Board will proceed with adjudication of the appeal.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has current diabetes mellitus, Type II, documented, for example, on VA examination in February 2017; he contends his diabetes was incurred during his active duty service.  However, on the Veteran's December 1972 entrance examination, no abnormalities of the endocrine system were found, and the Veteran's sugar test was negative.  He voiced no pertinent complaints on the accompanying Report of Medical History.  Service treatment records (STRs) generated during service do not show diagnoses, complaints, or treatment pertaining to diabetes.  On his November 1974 separation examination, there were no abnormalities of the endocrine system, and the sugar test was negative.  The Veteran did not voice any complaints pertinent to diabetes on his accompanying Report of Medical History.  

In an April 1993 private medical report, Dr. O. diagnosed, "new onset diabetes mellitus, probably secondary to stress from previous surgery and knee injury."
In a May 1993 letter, Dr. O. explained that the Veteran had been under his care since his April 1993 knee surgery and hospitalization, and that diabetes was discovered in connection with the surgery.  The Veteran did not have a personal or familial history of diabetes.  Dr. O. opined that the stress from the surgery, as well as the underlying injury itself, "may have been severe enough to predispose him to manifesting his symptoms of underlying diabetes mellitus."  Dr. O. stated that it was known that stress can induce diabetes.  Further, at a January 2010 hearing, the Veteran testified that during service, he had low energy and felt sleepy.  He also explained that he sustained an ankle injury and broken fibula during service, and felt his diabetes was related because the disease can be stress-induced.

On VA examination in February 2017, the examiner diagnosed diabetes mellitus, Type II, with an onset in 1993/1994.  The examiner reviewed the claims file, examined the Veteran, and opined that the condition was less likely than not incurred in or caused by service.  Specifically, the examiner noted that with an onset of diabetes approximately 18 years after discharge, it was less likely than not due to or related to any in-service disease, event, or injury, to include stress during service.  The examiner also stated that stress was not a medically recognized cause or risk factor for diabetes mellitus and noted that recognized risk factors for Type II diabetes mellitus include obesity, a positive family history, an unhealthy diet, inactivity, age, high blood pressure, and being an ethnic minority.  The Veteran's particular risk factors were obesity, hypertension, ethnicity, having a lack of adequate housing and nutrition, and physical inactivity.   While noting inactivity due to limited mobility from the right ankle was a risk factor, the examiner explained it was a much less significant factor in comparison to his obesity caused by excess calorie intake, diet, age, and genetics.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that the Veteran's diabetes is related to his active military service: the disorder was not found in service or within one year of separation from service, including on VA examinations in 1975 and 1977; the disorder was not shown until 1993; and the fact that he sought treatment for other conditions after service, but not diabetes, weighs against the credibility of his statements that the disorder existed since discharge.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of a medically complex disorder such as diabetes mellitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The Board also finds the 2017 VA medical opinion evidence persuasive as that opinion provides a medical rationale with reference to pertinent records in the claims file, including the post-service treatment records and diagnostic reports.  In contrast, the private medical opinion was only speculative in nature - noting that the diabetes was "probably" secondary to stress, and the stress "may" have been severe enough to predispose him to manifesting diabetes.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).   

Additionally, the Board recognizes that the Veteran served honorably during the Vietnam Era.  38 C.F.R. § 3.307(a)(6).  However, his DD Form 214 and service records do not depict service in Vietnam; rather, the documents clearly indicate that the entirety of his foreign service occurred in Germany.  To the extent the Veteran may allege herbicide agent exposure from aiding service members who were exposed to Agent Orange in Vietnam in the course of his duties as a medical assistant, there is no presumption of "secondary exposure" to toxic herbicide agents.  See VBA Manual, M21-1 IV.ii.1.H.  The Veteran is not competent to identify the substances that were on the clothing or bodies of service members because such a finding requires special training and expertise that he does not have.  His assertions indicating exposure to gas or chemicals during service are not considered to be sufficient evidence, on their own, to establish actual exposure, absent evidence that the veteran may have some specialized expertise or training in identifying such substances.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The record does not otherwise reflect any in-service herbicide agent exposure.  Given this, the preponderance of the evidence is against a finding of herbicide agent exposure in service, and further discussion on presumptive and direct service connection based on herbicide agent exposure is not indicated.  Finally, presumptive service connection for diabetes as a "chronic disease" is not warranted as there is no probative evidence of diabetes from within one year of the Veteran's 1975 discharge.  

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for diabetes, that doctrine is not applicable and the claim must be denied.

New & Material Evidence Claim

The Veteran has petitioned to reopen a claim of entitlement to service connection for hearing loss, denied by the RO in an April 2007 rating action.  Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence of record at the time of the 2007 adjudication consisted of statements from the Veteran, service records, VA treatment records, private medical records, records from the Social Security Administration, and general VA examination reports.  The RO noted that the Veteran's December 1972 entrance examination showed bilateral hearing loss for VA purposes prior to his entrance into the military (note that 38 C.F.R. § 3.385 defines hearing loss as an auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater).  Specifically, the Veteran's auditory threshold at 4000 Hertz was 40 decibels in the right ear and 50 decibels in the left ear.  The RO denied the claim for service connection because there was no evidence of worsening of the Veteran's pre-existing bilateral hearing loss sufficient for establishing service connection by aggravation - specifically, there was no evidence that the condition was permanently worsened by service beyond the expected normal progression of the condition.

The April 2007 RO decision is final.  The Veteran did not submit new or material evidence within the one-year appeal period, and, as explained by the Board in the Introduction portion of a July 2010 decision in this appeal, while the Veteran filed a notice of disagreement with the decision and was issued a statement of the case in January 2008, he did not perfect his appeal by filing a timely VA Form 9 or substantive appeal.  The Board interpreted January 2010 statements by the Veteran as a request to reopen the previously denied service connection claim.  The April 2007 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis. 

Since the April 2007 rating decision, the evidence received includes the Veteran's statements, hearing testimony on other issues, VA treatment records, private treatment records, and VA medical examinations pertaining to other conditions.  However, this evidence is not material as none of it supports that the Veteran's preexisting bilateral hearing loss increased in severity during military service - the basis for the prior denial was the lack of probative evidence establishing aggravation of pre-existing bilateral hearing loss.  The evidence associated with the file after the 2007 adjudication is cumulative and redundant of the evidence that was already of record.  With specific regard to the Veteran's lay statements, these statements are simply a reiteration of the Veteran's previously considered general assertions that the bilateral hearing loss was aggravated by service.  Even assuming their competence and credibility, the statements are cumulative and cannot be considered new and material evidence.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  Here, as the additional evidence received since the April 2007 RO decision does not relate to an unestablished fact necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating the claim, the claim may not be reopened.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).  

Claims for Higher Ratings

The Veteran contends that he is entitled to increased disability ratings for his right ankle disability and for his Hepatitis C.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In regard to the right ankle as well as the Hepatitis C, the Board notes generally that it finds the VA examination reports, discussed below, adequate for adjudication as they reflect that the examiners examined the Veteran and pertinent records, considered his history, and set forth objective findings necessary for adjudication.  Although the Board has further considered the competent and credible assertions of the Veteran (see, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994)), the lay statements are not considered more persuasive than the objective medical findings which, as indicated below, do not support higher ratings than those assigned. 

      Right Ankle Disability

In a March 1976 rating decision, service connection for the right ankle disability was granted and a 10 percent rating as assigned.  In February 1978, the rating was reduced to noncompensable.  A compensable rating was denied in rating decisions of June 1996 and May 2006.  The Veteran appealed the May 2006 rating decision and, in July 2010, the Board remanded the claim for further development.  In November 2011, the RO granted a rating of 10 percent and, in August 2013, the Board denied a rating in excess of 10 percent.  The current appeal stems from a February 2014 claim for an increased rating that was denied by the RO in January 2015.  Although the RO issued an October 2016 action granting a rating of 20 percent, effective from the date of his February 19, 2014 claim, the matter remains on appeal.

The Veteran's right ankle disability has been rated under 38 C.F.R. § 4.71a, DC 5271, the code pertaining to limited motion of the ankle.  That code provides a rating of 10 percent for "moderate" limitation of motion, and a maximum rating of 20 percent for "marked" limitation of motion.  According to the rating schedule, normal dorsiflexion of the ankle is to 20 degrees, and normal plantar flexion of the ankle is to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The other codes pertaining to the ankle include DC 5270, which provides ratings for ankylosis in plantar flexion or dorsiflexion, DC 5270, which provides ratings for ankylosis of the subastragalar or tarsal joint, DC 5273, which provides ratings for malunion of the os calcis or astragalus, and DC 5274, which provides ratings where there has been an astragalectomy.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  
Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The United States Court of Appeals for Veterans Claims (Court) has, however, held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

On VA examination in January 2015, the examiner reviewed the claims file and examined the Veteran.  The Veteran described his right ankle injury during service and stated that since discharge, he has not received specific treatment for the ankle.  He reported flare-ups with constant 7/10 pain.  He reported that his pain increased to 10/10 two to three times per week.  He reported that he could not walk for extended periods of time or for longer than 50 yards, had problems pushing off his lawn, and could not bend or stoop.  He reported intermittent swelling of the right ankle joint.

On examination, the examiner explicitly determined there was no ankylosis of the right ankle.  Plantar flexion was to 30 degrees and dorsiflexion was to 0 degrees, with pain in both parameters.  There was objective evidence of localized tenderness or pain on palpation in the medial and lateral ankle.  The Veteran could perform repetitive use testing with at least three repetitions, with no additional loss of function or range of motion.  Muscle strength testing was normal in plantar flexion and dorsiflexion and there was no muscle atrophy.  Three was no instability or dislocation.  The Veteran did not have shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or a talectomy (astragalectomy) by history or on examination.  There were no other physical findings, complications, conditions, signs or symptoms.  The Veteran did not require assistive devices.  There was not functional impairment such that no effective functions remained other than that which would be equally well served by an amputation with prosthesis.

On VA examination in February 2017, the examiner reviewed the claims file and examined the Veteran.  The Veteran reported continuous ankle pain with swelling and stiffness.  He took prescription medication to relieve symptoms.   He reported flare-ups with standing and walking. On examination, plantar flexion was to 20 degrees and dorsiflexion was to 10 degrees.  There was pain on motion in both parameters.  There was objective evidence of localized tenderness or pain on palpation.  There was no crepitus.  The Veteran could perform repetitive use testing with at least three repetitions, with no additional loss of function or range of motion.  Pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over a period of time, or during a flare-up, with no change in the range of motion.  Muscle strength was 4/5 in plantar flexion and dorsiflexion.  There was no muscle atrophy.  The examiner determined there was no ankylosis, but checked the box pertaining to the left ankle in this regard.  There was no instability or dislocation.  The Veteran did not have shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or a talectomy (astragalectomy) by history or on examination.  There were no other physical findings, complications, conditions, signs or symptoms.  The Veteran used prosthetic shoes regularly.  There was not functional impairment such that no effective functions remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran was diagnosed with mild degenerative joint disease of the right ankle.

Considering the pertinent evidence in light of the governing legal authority, 
the preponderance of the evidence is against a rating higher than 20 percent for the right ankle disability.  Twenty percent is the maximum rating allowed under DC 5271.  The only diagnostic code pertaining to the ankle that provides a rating in excess of 20 percent is DC 5270, which requires evidence of ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The January 2015 VA examiner explicitly stated there was no ankylosis of the right ankle.  The February 2017 examiner also determined there was no ankylosis and while she checked the box pertaining to the left ankle in this regard, the Veteran's range of motion on examination does not indicate ankylosis.  Further, the examination report as a whole is not illustrative of ankylosis of the right ankle; indeed, the examiner characterized the condition as "mild."  For these reasons, the preponderance of the evidence is against a rating higher than 20 percent.

With regard to the DeLuca factors, the Board acknowledges the evidence reflective of pain and functional limitations.  However, the record has consistently shown no additional loss of motion on repetition, and his pain and functional loss has already been considered in awarding the maximum rating under DC 5271.  The Board finds insufficient evidence to support a finding that his pain is so disabling as to actually or effectively additionally limit ankle motion to such an extent as to warrant the assignment of a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5270. 

No other diagnostic codes pertaining to the ankle are appropriate for application here.  The Board also has considered Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that the final sentence of 38 C.F.R. §4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, given that the Veteran is receiving the maximum rating based on limitation of motion of the right ankle and a higher rating requires ankylosis, there is no prejudice in any VA examination not having conformed to 38 C.F.R. § 4.59  as interpreted in Correia.

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against any higher  or separate rating for the Veteran's right ankle disability.  The claim for an increased rating for the right ankle disability is denied. 

      Hepatitis C

In a May 2006 rating decision, service connection for Hepatitis C was denied.  The Veteran appealed this decision, and in July 2010 the Board remanded the claim for further development.  In August 2013, the Board awarded service connection for Hepatitis C.  In the September 2013 rating decision on appeal, the RO implemented the Board's award of service connection and assigned a noncompensable rating, effective from the March 9, 2005 date of claim for service connection.  In January 2015, the RO again determined that the Veteran was not entitled to a compensable rating for his Hepatitis, but, in an October 2016 rating decision, the RO granted a rating of 10 percent, effective from the Veteran's March 9, 2005 date of claim. 

Initially, the Board observes that all of the applicable rating codesheets indicate that the RO has rated the disability under DC 7345, which pertains to chronic liver diseases other than Hepatitis C.  The diagnostic code that pertains to Hepatitis C is DC 7354.  Although these codes are virtually identical, both will be discussed.

Under DC 7345, chronic liver disease that is nonsymptomatic is rated noncompensably disabling.   A 10 percent rating is assigned for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating is assigned for  daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling. 

Under DC 7354, nonsymptomatic hepatitis C warrants a noncompensable disability rating.  A 10 percent disability rating is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent disability rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent disability rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent disability rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past 12-month period, but not occurring constantly.   Finally, a maximum schedular 100 percent disability rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 

Notations under both codes indicate that sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms are not to be used as the basis for rating under Diagnostic Code 7345/7354 and under a diagnostic code for sequelae.  Moreover, an incapacitating episode is defined as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation. 

The Veteran first underwent VA examination for his Hepatitis C in August 2010.  On this examination, and on VA examination in December 2011, the examiners addressed the matter of service connection for Hepatitis C.  Findings pertinent to the applicable diagnostic code were not provided.  On VA examination in January 2015, the examiner reviewed the claims file and examined the Veteran.  The Veteran reported that he did not receive any specific treatment for his Hepatitis C, other than monitoring of laboratory data.  The 2015 examiner stated that continuous medication was not required for control of the condition.  The signs and symptoms of Hepatitis C consisted of intermittent, rather than daily, right upper quadrant pain.  There were no incapacitating episodes.  There were no signs or symptoms of cirrhosis or a liver injury.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the condition.  An ultrasound and laboratory studies were performed.  The ultrasound showed mildly heterogenous hepatic echotexture without definite surface nodularity to suggest frank cirrhosis.

On VA examination in February 2017, the examiner reviewed the claims file and examined the Veteran.  The Veteran reported he was not taking any medication or undergoing treatment for his Hepatitis C.  The 2017 examiner stated that continuous mediation was not required to control the condition.  The signs and symptoms consisted of intermittent, rather than daily, fatigue, nausea, vomiting, and right upper quadrant pain.  There were no incapacitating episodes.  There were no signs or symptoms of cirrhosis or a liver injury.  Laboratory studies were performed.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the condition.  

Considering the pertinent evidence in light of the governing legal authority, 
the preponderance of the evidence is against a rating higher than 10 percent for Hepatitis C under either DC 7345 or 7354.  The VA examiners specified that the Veteran's symptoms were intermittent, not daily, and noted that continuous medication was not required to control the condition.  The Veteran has not had incapacitating episodes.  As this symptomatology is required for higher ratings under both DC 7345 and 7354, the preponderance of the evidence is against the claim.

The Board has considered whether a rating in excess of 10 percent warranted under any other diagnostic code.  However, as noted, while hepatitis may be rated on the basis of cirrhosis or malignancy of the liver, neither has been shown and the disability also has not been shown to involve any other factors that warrant evaluating the disability under any other provision of VA's rating schedule.  

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against any higher or separate rating for the Veteran's Hepatitis C. 


ORDER

Service connection for diabetes mellitus is denied.

The application to reopen the claim for entitlement to service connection for bilateral hearing loss is denied.

A disability rating in excess of 20 percent for residuals of a right fibular fracture with right ankle strain is denied.

An initial disability rating in excess of 10 percent for Hepatitis C is denied.


REMAND

The Board regrets the additional delay, but a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The record shows that that Veteran has been diagnosed with various psychiatric disorders and he contends such diagnoses are related to his in-service duties; his personnel records and DD Form 214 clearly indicate the Veteran was trained as and served as a medical corpsman and aidman during service.  Although a VA examination was conducted years ago in February 2000, the examiner did not address the etiology of his psychiatric disorders so the Board herein orders another VA examination to address whether the Veteran's current psychiatric disorders are related to his active duty service.  As the claim for a TDIU is intertwined with the service connection claim being remanded, the Board also remands that issue and concurrently requests that the Veteran be asked to complete VA Form 21-8940 in order to obtain information about his educational background.  

Accordingly, these claims are REMANDED for the following action:

1.  Send the Veteran VCAA notice under 38 U.S.C. §5103(a) and 38 C.F.R. § 3.159(b) on the claim for a TDIU. Additionally, ask the Veteran to complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Afford the Veteran a VA examination to determine the etiology of his acquired psychiatric disorder, including PTSD.  The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

(a.)  The examiner must provide diagnoses of any and all psychiatric disorders.  If there is disagreement with any prior psychiatric diagnosis, the examiner should explain why.  If it is a matter where the disability resolved, the examiner should explain the reason for such resolution.  The examiner should also attempt to identify the time at which the disorder resolved and render the below opinions as to the period during which the disorder was present.

(b.)  For each psychiatric disorder other than PTSD, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service, including to his duties as a medic treating injured service members and handling dead bodies.

(c.)  With respect to PTSD, the RO/AMC must provide the examiner with a summary of all verified in-service stressors, including that the Veteran served as a medic during active duty, treating injured service members and handling dead bodies, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in a diagnosis of PTSD.  The examiner must then comment upon the link between the current symptomatology and any verified in-service stressor, including the Veteran's in-service medic duties.

3.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the 
Veteran and his representative should be provided a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


